DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 8 & 15 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being read upon by KASILYA SUDARSAN et al., WO 2019139845 A1 (hereafter Kasilya).  

Regarding claim 1 where it is disclosed by Kasilya to have a UAV as shown in at least figure 1 labeled 102.  The UAV is able to monitor landing zones before it gets to them to ensure that the landing zone is safe for it to land on as described in at least paragraphs 5-7 and 10-11.  In at least paragraphs 16-17 it is disclosed by Kasilya to have their system being able to determine a 
Regarding claim 8 which is the corresponding system claims for method claim 1 and thus rejected for the same reasons as stated for claim 1 above.  
Regarding claim 15 which is the corresponding computer readable medium claim for method claim 1 and thus rejected for the same reasons as stated for claim 1 above.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.  

Claims 2, 9 & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasilya in view of Dixion et al., WO 2016/210432 A1 (hereafter Dixion).  

Regarding claims 2, 9 & 16 where all the limitations of claims 1, 8 & 15, respectively, are disclosed by Kasilya as described above.  Where it is not specifically disclosed by Kasilya to have their system also perform cross check process which is carried out to compare the sensor information.  
Dixion is directed to a UAV system that helps the UAV land safely.  Dixion in at least page 10 lines 29-34 describes how their system is able to perform a cross check process to compare information for numerous sensors on the UAV.  
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kasilya by the teachings of Dixion where they are both directed to the same field of endeavor of UAV control and landing.  Where one would have been motivated to modify Kasilya by using a known technique to improve similar devices in the same way as taught by Dixion.  In this instance the modification of Kasilya whom does not specifically use cross checking to allow for the checking of information to ensure that the sensor data is accurate, as taught by Dixion.  This would be advantages as it allows for the system of Kasilya that does not cross check sensor information to do this and prevent any issues when landing or during maneuvers of the UAV as taught by Dixion.  This would help in reducing the chances of damage or collisions by verifying that the sensor data is accurate and correct thus preventing damage to the UAV.  
Allowable Subject Matter 

Claims 3-7, 10-14 & 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVESH V AMIN whose telephone number is (571)270-3255.  The examiner can normally be reached on M-Thur, 8-6:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BHAVESH V AMIN/Primary Examiner, Art Unit 3666